UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7291


RODERICK DEMAIN GATLING-BEY,

                     Plaintiff - Appellant,

              v.

MELISSA KENNEDY, Durham Police Department; NATE PARKER, Durham
Police Department; TIM JOHNSON, Durham Police Department; J. CARL
HUSKETH, Durham Police Department; J.J. CARTWRIGHT, Durham Police
Department; SET TEAM, Durham Police Department; JEFFREY LUX; JAMES
DORNFRIED, Durham County ADA; JUDGE KENNETH C. TITUS; ERIK A.
HOOKS; SUPERINTENDENT SAPPER, Bertie Correctional,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03043-D)


Submitted: February 21, 2019                                  Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Demain Gatling-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roderick Demain Gatling-Bey appeals the district court’s order dismissing his

§ 1983 action as frivolous pursuant to 28 U.S.C. § 1915A(a), (b) (2012).     We have

reviewed the record and find no reversible error. Accordingly, we deny Gatling-Bey’s

motion to enforce subrogation rights and affirm for the reasons stated by the district

court. Gatling-Bey v. Kennedy, No. 5:18-ct-03043-D (E.D.N.C. Sept. 17, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2